EXHIBIT 10.1

DISTRIBUTION AGREEMENT

September 9, 2009

J.P. Morgan Securities Inc.

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Cathay General Bancorp, a Delaware corporation (the “Company”), confirms its
agreement with J.P. Morgan Securities Inc., as agent and/or principal under any
Terms Agreement (as defined in Section 1(a) below) (“you” or “JPMS”), with
respect to the issuance and sale from time to time by the Company, in the manner
and subject to the terms and conditions described below (this “Agreement”), of
Common Stock, $0.01 par value per share (the “Common Stock”), of the Company
having an aggregate Gross Sales Price (as defined in Section 2(b) below) of up
to $75,000,000 (the “Maximum Amount”) on the terms set forth in Section 1 of
this Agreement. Such shares are hereinafter collectively referred to as the
“Shares” and are described in the Prospectus referred to below.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-161591) (the
“registration statement”) for the registration of the Shares and other
securities of the Company, under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder (collectively, the “Act”);
and such registration statement sets forth the terms of the offering, sale and
plan of distribution of the Shares and contains additional information
concerning the Company and its business. Except where the context otherwise
requires, “Registration Statement,” as used herein, means the registration
statement, as amended at the time of such registration statement’s effectiveness
for purposes of Section 11 of the Act, as such section applies to JPMS,
including (1) all documents filed as a part thereof or incorporated or deemed to
be incorporated by reference therein and (2) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the effective time. “Basic Prospectus” means the prospectus dated
September 9, 2009, filed as part of the Registration Statement, including the
documents incorporated by reference therein as of the date of such prospectus;
“Prospectus Supplement” means the most recent prospectus supplement relating to
the Shares, to be filed by the Company with the Commission pursuant to Rule
424(b) under the Act on or before the second business day after the date of its
first use in connection with a public offering or sale of Shares pursuant hereto
(or such earlier time as may be required under the Act), in the form furnished
by the Company to JPMS in connection with the offering of the Shares;
“Prospectus” means the Prospectus Supplement (and any additional prospectus
supplement prepared in accordance with the provisions of Sections 4(b) or 4(g)
of this Agreement and filed in accordance with the provisions of Rule 424(b))
together with the Basic Prospectus attached to or used with the Prospectus
Supplement; and “Permitted Free Writing Prospectuses” has the meaning set forth
in Section 3(b). Any reference



--------------------------------------------------------------------------------

herein to the Registration Statement, the Basic Prospectus, the Prospectus
Supplement, the Prospectus or any Permitted Free Writing Prospectus shall,
unless otherwise stated, be deemed to refer to and include the documents, if
any, incorporated by reference, or deemed to be incorporated by reference,
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Basic Prospectus,
the Prospectus Supplement, the Prospectus or any Permitted Free Writing
Prospectus shall, unless stated otherwise, be deemed to refer to and include the
filing of any document under the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder (collectively, the “Exchange Act”) on
or after the initial effective date of the Registration Statement, or the date
of the Basic Prospectus, the Prospectus Supplement, the Prospectus or such
Permitted Free Writing Prospectus, as the case may be, and deemed to be
incorporated therein by reference.

The Company has also entered into a distribution agreement (the “Alternative
Distribution Agreement”), dated as of even date herewith, with Deutsche Bank
Securities Inc. (an “Alternative Agent” and together with JPMS, the “Agents”).
The aggregate Gross Sales Price of the Shares that may be sold pursuant to this
Agreement, any Terms Agreement, the Alternative Distribution Agreement and any
Alternative Terms Agreement shall not exceed the Maximum Amount. This Agreement
and the Alternative Distribution Agreement are sometimes hereinafter referred to
as the “Distribution Agreements.”

The Company and JPMS agree as follows:

1. Issuance and Sale.

 

  (a) Upon the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, on any Exchange Business
Day (as defined below) selected by the Company, the Company and JPMS shall enter
into an agreement in accordance with Section 2 hereof regarding the number of
Shares to be placed by JPMS and the manner in which and other terms upon which
such placement is to occur (each such transaction being referred to as an
“Agency Transaction”). The Company may also offer to sell the Shares directly to
JPMS, as principal, in which event such parties shall enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Exhibit A
hereto, relating to such sale in accordance with Section 2(g) of this Agreement
(each such transaction being referred to as a “Principal Transaction”). Whenever
the Company determines to sell the Shares directly to an Alternative Agent as
principal, it will enter into a separate agreement (each, an “Alternative Terms
Agreement”) in substantially the form of Exhibit A to the Alternative
Distribution Agreements. As used herein, (i) the “Term” shall be the period
commencing on the date hereof and ending on the earliest of (x) the date on
which the Gross Sales Price of Shares issued and sold pursuant to the
Distribution Agreements, any Terms Agreements and any Alternative Terms
Agreements is equal to the Maximum Amount and (y) any termination of this
Agreement pursuant to Section 8, (ii) an “Exchange Business Day” means any day
during the Term that is a trading day for the Exchange other than a day on which
trading on the Exchange is scheduled to close prior to its regular weekday
closing time, and (iii) “Exchange” means the NASDAQ Global Select Market.

 

2



--------------------------------------------------------------------------------

  (b) Subject to the terms and conditions set forth below, the Company appoints
JPMS as agent in connection with the offer and sale of Shares in any Agency
Transactions entered into hereunder. JPMS will use commercially reasonable
efforts to sell such Shares in accordance with the terms and conditions hereof
and of the applicable Transaction Notice (as defined below). Neither the Company
nor JPMS shall have any obligation to enter into an Agency Transaction. The
Company shall be obligated to issue and sell through the Agents, and the Agents
shall be obligated to use commercially reasonable efforts, as provided herein
and in the applicable Transaction Notice, to place Shares issued by the Company
only if and when a Transaction Notice related to such an Agency Transaction has
been delivered by JPMS and accepted by the Company as provided in Section 2
below.

 

  (c) JPMS, as agent in any Agency Transaction, hereby covenants and agrees not
to make any sales of the Shares on behalf of the Company, pursuant to this
Agreement, other than (A) by means of ordinary brokers’ transactions between
members of the Exchange that qualify for delivery of a Prospectus in accordance
with Rule 153 under the Act and meet the definition of an “at the market
offering” under Rule 415(a)(4) under the Act (such transactions are hereinafter
referred to as “At the Market Offerings”) and (B) such other sales of the Shares
on behalf of the Company in its capacity as agent of the Company as shall be
agreed by the Company and JPMS in writing.

 

  (d) If Shares are to be sold in an Agency Transaction in an At The Market
Offering, JPMS will confirm in writing to the Company the number of Shares sold
on any Exchange Business Day and the related Gross Sales Price and Net Sales
Price (as each of such terms is defined in Section 2(b) below) no later than the
opening of trading on the immediately following Exchange Business Day.

 

  (e) If the Company shall default on its obligation to deliver Shares to JPMS
pursuant to the terms of any Agency Transaction or Terms Agreement, the Company
shall (i) indemnify and hold JPMS and its successors and assigns harmless
against any loss, claim or damage arising from or as a result of such default by
the Company and (ii) notwithstanding any such default, pay to JPMS the
commission to which it would otherwise be entitled in connection with such sale
in accordance with Section 2(b) below.

 

  (f) The Company acknowledges and agrees that (i) there can be no assurance
that JPMS will be successful in selling the Shares, (ii) JPMS shall incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by JPMS to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares in accordance
with the terms of this Agreement, and (iii) JPMS shall be under no obligation to
purchase Shares on a principal basis pursuant to this Agreement, except as may
otherwise be specifically agreed by JPMS and the Company in a Terms Agreement.

 

3



--------------------------------------------------------------------------------

2. Transaction Notices and Terms Agreements.

 

  (a) The Company may, from time to time during the Term, propose to JPMS that
they enter into an Agency Transaction to be executed on a specified Exchange
Business Day or over a specified period of Exchange Business Days. If JPMS
agrees to the terms of such proposed Agency Transaction or if the Company and
JPMS mutually agree to modified terms for such proposed Agency Transaction, then
JPMS shall promptly send to the Company (by any means permissible under
Section 10 hereof) a notice, substantially in the form of Exhibit B hereto
(each, a “Transaction Notice”), confirming the agreed terms of such proposed
Agency Transaction. If the Company wishes such proposed Agency Transaction to
become a binding agreement between it and JPMS, the Company shall promptly
indicate its acceptance thereof by countersigning and returning such Transaction
Notice to JPMS or sending a written notice to JPMS (by any means permissible
under Section 10 hereof) indicating its acceptance. The terms reflected in a
Transaction Notice shall become binding on JPMS and the Company only if accepted
by the Company no later than the dates and times specified in such Transaction
Notice. Each Transaction Notice shall specify, among other things:

(i) the Exchange Business Day(s) on which the Shares subject to such Agency
Transaction are intended to be sold (each, a “Purchase Date”);

(ii) the maximum number of Shares that the Company intends to sell (the
“Specified Number of Shares”) on, or over the course of, such Purchase Date(s),
which shall be no less than 5% and no more than 25% of the average daily trading
volume (as defined in Rule 10b-18 of the Exchange Act) in the Common Stock on
the Exchange for the thirty (30) Exchange Business Days preceding the date of
delivery of the Transaction Notice, or as otherwise agreed between the Company
and JPMS and documented in the relevant Transaction Notice; and

(iii) the lowest price, if any, at which the Company is willing to sell Shares
on each such Purchase Date or a formula pursuant to which such lowest price
shall be determined (each, a “Floor Price”).

A Transaction Notice shall not set forth a Specified Number of Shares that, when
added to the aggregate number of Shares previously purchased and to be purchased
pursuant to pending Transaction Notices (if any) hereunder, any Terms Agreement,
an Alternative Distribution Agreement and any Alternative Terms Agreement,
results in a total Gross Sales Price exceeding the Maximum Amount. Provided that
JPMS confirms to the Company the number of Shares sold in accordance with
Section 1(d) above, the Company shall have responsibility for maintaining
records with respect to the aggregate dollar amount of Shares sold, or for
otherwise monitoring the availability of Shares for sale under the Registration
Statement. In the event that more than one Transaction Notice

 

4



--------------------------------------------------------------------------------

with respect to any Purchase Date(s) is accepted by the Company, the latest
executed Transaction Notice shall govern any sales of Shares for the relevant
Purchase Date(s), except to the extent of any action occurring pursuant to a
prior accepted Transaction Notice and prior to the acceptance of such latest
Transaction Notice. The Company or JPMS may, upon notice to the other party
hereto by telephone (confirmed promptly by e-mail or facsimile), suspend the
offering of the Shares for any reason; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective obligations
with respect to the Shares sold hereunder prior to the giving of such notice.
Notwithstanding the foregoing, if the terms of any Agency Transaction
contemplate that Shares shall be sold on more than one Purchase Date, then the
Company and JPMS shall mutually agree to such additional terms and conditions as
they deem reasonably necessary in respect of such multiple Purchase Dates, and
such additional terms and conditions shall be set forth in the relevant
Transaction Notice and be binding to the same extent as any other terms
contained therein.

 

  (b) The Purchase Date in respect of the Shares deliverable pursuant to any
Transaction Notice shall be set forth in the Transaction Notice. Except as
otherwise agreed between the Company and the Agents, each Agent’s commission
shall be 2.00% of the actual sales price of the Shares (the “Gross Sales Price”)
sold pursuant to this Agreement; provided, however, that such commission shall
not apply when JPMS acts as principal, in which case such commission shall be
set forth in the applicable Terms Agreement. The Gross Sales Price less JPMS’s
commission is referred to herein at the “Net Sales Price.”

 

  (c) Payment of the Net Sales Price for Shares sold by the Company on any
Purchase Date pursuant to a Transaction Notice shall be made to the Company by
federal funds wire transfer to the account of the Company, the details of which
are set forth on Schedule I hereto, against delivery of such Shares to JPMS’s
account, or an account of JPMS’s designee, at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be agreed to by the Company and JPMS. Such payment and
delivery shall be made at or about 10:00 a.m., (New York City time), on the
third Exchange Business Day (or such other day as may, from time to time, become
standard industry practice for settlement of such a securities issuance or as
agreed to by the Company and JPMS) following each Purchase Date (each, an
“Agency Settlement Date”). If the Company fails for any reason to make timely
delivery of such Shares after receiving payment for such Shares, the Company
shall indemnify JPMS and its successors and assigns and hold them harmless from
and against any loss, damage, expense, liability or claim that JPMS may incur as
a result of such failure.

 

  (d) If, as provided in the related Transaction Notice, a Floor Price has been
agreed to by the parties with respect to a Purchase Date, and JPMS thereafter
determines and notifies the Company that the Gross Sales Price for such Agency
Transaction would not be at least equal to such Floor Price, then the Company
shall not be obligated to issue and sell through JPMS, and JPMS shall not place,
the Shares proposed to be sold pursuant to such Agency Transaction on such
Purchase Date, unless the Company otherwise agrees in writing.

 

5



--------------------------------------------------------------------------------

  (e) If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Shares, it shall promptly notify the other party and sales
of the Shares under this Agreement, any Transaction Notice or any Terms
Agreement shall be suspended until that or other exemptive provisions have been
satisfied in the judgment of each party. On or prior to the delivery of a
prospectus that is required (whether physically or through compliance with Rule
172 under the Act or any similar rule) in connection with the offering or sale
of the Shares, JPMS and the Company shall each calculate the average daily
trading volume (as defined under “ADTV” by Rule 100 of Regulation M under the
Exchange Act) of the Common Stock based on market data provided by Bloomberg
L.P. or such other sources as agreed upon by JPMS and the Company.

 

  (f) (i) If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(a) of this Agreement, it will
notify JPMS of the proposed terms of the Principal Transaction. If JPMS, acting
as principal, wishes to accept such proposed terms (which it may decline to do
for any reason in its sole discretion) or, following discussions with the
Company, wishes to accept amended terms, the Company and JPMS shall enter into a
Terms Agreement setting forth the terms of such Principal Transaction.

(ii) The terms set forth in a Terms Agreement shall not be binding on the
Company or JPMS, unless and until the Company and JPMS have each executed such
Terms Agreement accepting all of the terms of such Terms Agreement. In the event
of a conflict between the terms of this Agreement and the terms of a Terms
Agreement, the terms of such Terms Agreement shall control.

 

  (g) Each sale of the Shares to JPMS in a Principal Transaction shall be made
in accordance with the terms of this Agreement and a Terms Agreement, which
shall provide for the sale of such Shares to, and the purchase thereof by, JPMS.
A Terms Agreement may also specify certain provisions relating to the reoffering
of such Shares by JPMS. The commitment of JPMS to purchase the Shares pursuant
to any Terms Agreement shall be deemed to have been made on the basis of the
representations, warranties and agreements of the Company herein contained and
shall be subject to the terms and conditions herein set forth. Any such Terms
Agreement shall specify the number of the Shares to be purchased by JPMS
pursuant thereto, the price to be paid to the Company for such Shares, any
provisions relating to rights of, and default by, underwriters acting together
with JPMS in the reoffering of the Shares, and the time and date (each such time
and date being referred to herein as a “Principal Settlement Date”; and,
together with any Agency Settlement Date, a “Settlement Date”) and place of
delivery of and payment for such Shares. The Company acknowledges and agrees
that compensation in a Principal Transaction shall be customary for similar
transactions.

 

6



--------------------------------------------------------------------------------

  (h) Without the prior written consent of each of the Company and each of the
Agents, the Company shall not request the sale of any Shares that would be sold,
and JPMS need not make any sale of Shares, (i) during any period in which the
Company is, or could be deemed to be, in possession of material non-public
information, (ii) the Company’s insider trading policy, as it exists on the date
of the Agreement, would prohibit the purchases or sales of the Company’s Common
Stock by its officers or directors; provided that, unless otherwise agreed
between the Company and JPMS, for purposes of this clause (ii), such period
shall be deemed to end on the date on which the Company’s next subsequent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is
filed with the Commission or (iii) except as provided in Section 2(i) below, at
any time from and including the date (each, an “Announcement Date”) on which the
Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is 24 hours after
the time that the Company files (a “Filing Time”) a Quarterly Report on Form
10-Q or an Annual Report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement.

 

  (i) If the Company wishes to offer, sell or deliver Shares at any time during
the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to JPMS (with a copy to counsel to JPMS) a Current
Report on Form 8-K which shall include substantially the same financial and
related information as was set forth in the relevant Earnings Announcement
(other than any earnings projections, similar forward-looking data and officers’
quotations) (each, an “Earnings 8-K”), in form and substance reasonably
satisfactory to JPMS, (ii) provide JPMS with the officers’ certificate,
accountants’ letter and opinions and letters of counsel called for by Sections
(5)(a)(i) through (iv) hereof; respectively, (iii) afford JPMS the opportunity
to conduct a due diligence review in accordance with Section 6(f) hereof and
(iv) file such Earnings 8-K with the Commission, then the provisions of clause
(iii) of Section 2(h) shall not be applicable for the period from and after the
time at which the foregoing conditions shall have been satisfied (or, if later,
the time that is 24 hours after the time that the relevant Earnings Announcement
was first publicly released) through and including the time that is 24 hours
after the Filing Time of the relevant Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be. For purposes of clarity, the parties
hereto agree that (A) the delivery of any officers’ certificate, accountants’
letter and opinions and letters of counsel pursuant to this Section 2(i) shall
not relieve the Company from any of its obligations under this Agreement with
respect to any Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be, including, without limitation, the obligation to deliver
officers’ certificates, accountants’ letters and legal opinions and letters as
provided in Section 6 hereof and (B) this Section 2(i) shall in no way affect or
limit the operation of the provisions of clauses (i) and (ii) of Section 2(h),
which shall have independent application.

 

7



--------------------------------------------------------------------------------

  (j) The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares or any other equity security of the Company by the
Company shall only be effected by or through only one of JPMS or an Alternative
Agent on any single given day (subject to the exceptions set forth in
Section 4(n) below), but in no event by more than one Agent, and the Company
shall in no event request that JPMS and an Alternative Agent sell Shares on the
same day; provided, however, that the foregoing limitation shall only apply with
respect to an Agency Transaction.

3. Representations, Warranties and Agreements of the Company. The Company
represents and warrants to, and agrees with, JPMS, on and as of (i) the date
hereof, (ii) each date on which the Company accepts a Transaction Notice (the
“Time of Acceptance”) or executes and delivers a Terms Agreement, (iii) each
Time of Sale (as defined below), (iv) each Settlement Date and (v) each
Bring-Down Delivery Date (as defined in Section 6(b)) (each such date listed in
(i) through (v), a “Representation Date”), as follows:

 

  (a)

There is no order preventing or suspending the use of the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, and, to the
knowledge of the Company, no proceeding for that purpose or pursuant to
Section 8A of the Act against the Company or related to the offering has been
initiated or threatened by the Commission; no notice of objection of the
Commission to the use of such Registration Statement pursuant to Rule 401(g)(2)
under the Act has been received by the Company; the Registration Statement
complied when it initially became effective, complies as of the date hereof and,
as then amended or supplemented, as of each other Representation Date will
comply, in all material respects, with the requirements of the Act; the
conditions to the use of Form S-3 in connection with the offering and sale of
the Shares as contemplated hereby have been satisfied; the Registration
Statement meets, and the offering and sale of the Shares as contemplated hereby
complies with, the requirements of Rule 415 under the Act (including, without
limitation, Rule 415(a)(5)); the Prospectus complied or will comply, at the time
it was or will be filed with the Commission, and will comply, as then amended or
supplemented, as of each Representation Date (other than the date hereof), in
all material respects, with the requirements of the Act; the Registration
Statement did not, as of the time of its initial effectiveness, and does not or
will not, as then amended or supplemented, as of each Representation Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; as of each Representation Date (other than the date hereof), the
Prospectus, as then amended or supplemented, together with all of the then
issued Permitted Free Writing Prospectuses, if any, will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty with respect to any statement or omission in the

 

8



--------------------------------------------------------------------------------

 

Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in reliance upon and in conformity with information concerning any Agent and
furnished in writing by or on behalf of any Agent expressly for use in the
Registration Statement, the Prospectus or such Permitted Free Writing Prospectus
(it being understood that such information consists solely of the information
specified in Section 9(b)). As used herein, “Time of Sale” means (i) with
respect to each offering of Shares pursuant to this Agreement, the time of
JPMS’s initial entry into contracts with investors for the sale of such Shares
and (ii) with respect to each offering of Shares pursuant to any relevant Terms
Agreement, the time of sale of such Shares.

 

  (b) Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than the Basic Prospectus. The Company represents and agrees that, unless it
obtains the prior consent of each Agent, until the termination of this
Agreement, it has not made and will not make any offer relating to the Shares
that would constitute an “issuer free writing prospectus” (as defined in Rule
433 under the Act) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Act) other than any Permitted Free
Writing Prospectus made pursuant to this Agreement or any Terms Agreement. Any
such free writing prospectus relating to the Shares consented to by the Agents
is hereinafter referred to as a “Permitted Free Writing Prospectus”. The Company
represents that it has complied and will comply in all material respects with
the requirements of Rule 433 under the Act applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping. The conditions set forth in one or more of
subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act are
satisfied, and the registration statement relating to the offering of the Shares
contemplated hereby, as initially filed with the Commission, includes a
prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act; the Company is not
disqualified, by reason of Rule 164(f) or (g) under the Act, from using, in
connection with the offer and sale of the Shares, “free writing prospectuses”
(as defined in Rule 405 under the Act) pursuant to Rules 164 and 433 under the
Act; the Company is not an “ineligible issuer” (as defined in Rule 405 under the
Act) as of the eligibility determination date for purposes of Rules 164 and 433
under the Act with respect to the offering of the Shares contemplated by the
Registration Statement.

 

  (c)

The Incorporated Documents, when they were filed with the Commission, conformed
in all material respects to the requirements of the Act or the Exchange Act, as
applicable, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Prospectus or any
Permitted

 

9



--------------------------------------------------------------------------------

 

Free Writing Prospectus, when such documents become effective or are filed with
the Commission, as the case may be, will conform in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

  (d) The financial statements and the related notes thereto included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus comply in all material respects with the
applicable requirements of the Act and the Exchange Act, as applicable, and
present in all material respects the consolidated financial position of the
Company and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; and
such financial statements have been prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods covered thereby, and the supporting schedules to
such financial statements included or incorporated by reference in the
Registration Statement are, in all material respects, fairly presented.

 

  (e)

Except in each case as otherwise disclosed in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus, since the date of the most
recent financial statements of the Company included or incorporated by reference
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, there has not been (i) any material adverse change, or any
development involving a prospective material adverse change, in the business,
properties or assets described or referred to in the Registration Statement, or
the results of operations, condition (financial or otherwise), business or
operations of the Company and its subsidiaries, whether or not arising in the
ordinary course of business, or (ii) any transaction that is material to the
Company or its subsidiaries, taken as a whole, planned or entered into by the
Company or any of its subsidiaries, or (iii) any obligation, direct or
contingent, that is material to the Company and its subsidiaries, taken as a
whole, incurred by the Company or its subsidiaries, except obligations incurred
in the ordinary course of business, or (iv) any material change in the capital
stock or outstanding indebtedness of the Company or its subsidiaries, or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company (other than the Company’s regular quarterly cash dividends and
repurchases of securities made in accordance with the Company’s employee benefit
plans); and neither the Company nor its subsidiaries has any material contingent
obligation that is not disclosed in the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus. Neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except for such losses that,
individually or in the aggregate, would not have a Material Adverse Effect. As
used herein, “Material Adverse Effect” means a

 

10



--------------------------------------------------------------------------------

 

material adverse effect on the business, properties, financial position, results
of operations or business prospects of the Company and its subsidiaries taken as
a whole.

 

  (f) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with all corporate power and
authority to own its properties and conduct its business as described in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus. The Company is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (“BHCA”).

 

  (g) Each of the Company’s “significant subsidiaries” (as defined in Rule
1-02(w) of Regulation S-X) (each a “Significant Subsidiary”) has been duly
incorporated or organized and is validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization, with all
corporate power and authority to own its properties and conduct its business as
described in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus; and all the outstanding shares of capital stock or other
equity interests of each such Significant Subsidiary have been duly and validly
authorized and issued, are fully paid and non-assessable (except, in the case of
any foreign subsidiary, for directors’ qualifying shares) and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except (i) with respect to the preferred stock or units issued by
the Bank’s real estate investment trusts and (ii) as otherwise described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus.

 

  (h) The Company has an authorized capitalization as set forth in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus; all the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable and
are not subject to any pre-emptive or similar rights; except with respect to the
Bank’s real estate investment trusts and as described in or expressly
contemplated by the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interests in the Company or any of its Significant Subsidiaries, nor any
contracts, commitments, agreements, understandings or arrangements of any kind
relating to the issuance of any capital stock of the Company or any such
Significant Subsidiary, any such convertible or exchangeable securities or any
such rights, warrants or options; and the capital stock of the Company conforms
in all material respects to the description thereof contained in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus.

 

  (i)

The Shares to be issued and sold by the Company hereunder or under any Terms
Agreement have been duly authorized by the Company and, when issued and
delivered and paid for as provided herein or in any Terms Agreement, will be
duly and validly issued, will be fully paid and nonassessable and will conform
to the

 

11



--------------------------------------------------------------------------------

 

description thereof in the Registration Statement, the Prospectus, and any
Permitted Free Writing Prospectus; and the shareholders of the Company do not
have any preemptive or similar rights with respect to the Shares.

 

  (j) The Company has full right, power and authority to execute and deliver
this Agreement and any Terms Agreement and perform its obligations hereunder or
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and any Terms
Agreement and the consummation by it of the transactions contemplated hereby and
thereby has been duly and validly taken (or, in the case of any Terms Agreement,
such action will have been duly and validly authorized), subject, in the case of
the issuance and sale of the Shares, to the execution and delivery of a
Transaction Notice.

 

  (k) This Agreement has been, and any Terms Agreement will have been, duly
authorized, executed and delivered by the Company.

 

  (l) This Agreement conforms in all material respects to the description
thereof contained in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus.

 

  (m) With respect to the stock options (the “Stock Options”) granted pursuant
to the stock-based compensation plans of the Company and its subsidiaries (the
“Company Stock Plans”) and except as would not individually or in the aggregate
have a Material Adverse Effect, (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Code so qualifies, (ii) each
grant of a Stock Option was duly authorized no later than the date on which the
grant of such Stock Option was by its terms to be effective (the “Grant Date”)
by all necessary corporate action, including, as applicable, approval by the
board of directors of the Company (or a duly constituted and authorized
committee thereof) and any required stockholder approval by the necessary number
of votes or written consents, and the award agreement governing such grant (if
any) was duly executed and delivered by each party thereto, (iii) each such
grant was made in accordance with the terms of the Company Stock Plans, the
Exchange Act and all other applicable laws and regulatory rules or requirements,
including the rules of the Exchange and any other exchange on which Company
securities are traded, and (iv) each such grant was properly accounted for in
accordance with generally accepted accounting principles in the financial
statements (including the related notes) of the Company and disclosed in the
Company’s filings with the Commission in accordance with the Exchange Act and
all other applicable laws.

 

  (n)

Neither the Company nor any of its Significant Subsidiaries is (i) in violation
of its charter or by-laws or similar organizational documents, (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained

 

12



--------------------------------------------------------------------------------

 

in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

  (o) The execution, delivery and performance by the Company of this Agreement
or any Terms Agreement, the issuance and sale of the Shares, the compliance by
the Company with the terms hereof or of any Terms Agreement and the consummation
of the transactions contemplated hereby or by any Terms Agreement will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material indenture, mortgage,
deed of trust, loan agreement or other material agreement or instrument to which
the Company or any of its Significant Subsidiaries is a party or by which the
Company or any of its Significant Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Significant Subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or bylaws
of the Company or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the execution, delivery and
performance by the Company of this Agreement or any Terms Agreement, the
issuance and sale of the Shares and compliance by the Company with the terms
hereof or of any Terms Agreement and the consummation of the transactions
contemplated hereby or by any Terms Agreement, except as have been made or
obtained and except as may be required by and made with or obtained from state
securities laws or regulations.

 

  (p) Except as set forth in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which would, individually or in the aggregate, have a Material Adverse
Effect or would materially and adversely affect the ability of the Company or
its subsidiaries to perform their respective obligations under this Agreement or
any Terms Agreement.

 

  (q) There are no contracts or other documents that are required under the Act
to be filed as exhibits to the Registration Statement and described in the
Registration Statement or the Prospectus that are not so filed as exhibits to
the Registration Statement or described in the Registration Statement and the
Prospectus.

 

13



--------------------------------------------------------------------------------

  (r) KPMG LLP, which has certified certain financial statements of the Company
and its subsidiaries, is an independent registered public accounting firm with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board and as required by the Act.

 

  (s) The Company and its Significant Subsidiaries have good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real and personal property that are material to the respective
businesses of the Company and its Significant Subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or
(ii) would not, individually or in the aggregate, have a Material Adverse
Effect.

 

  (t) The Company is not and, after giving effect to the offering and sale of
the Shares and the application of the net proceeds thereof as described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
will not be an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).

 

  (u) No labor disturbance by or dispute with employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company, is contemplated or
threatened, except for those as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

  (v) The Company and its Significant Subsidiaries own, possess or can acquire
on reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them, and
have not received any notice of infringement of or conflict with asserted rights
of others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its Significant Subsidiaries, would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

  (w)

(i) The Company and its Significant Subsidiaries (A) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (B) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (C) have not received notice of any actual or
potential liability under or relating to any Environmental Laws, including for
the investigation or remediation of any disposal or release of hazardous or
toxic

 

14



--------------------------------------------------------------------------------

 

substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

  (x) The Company and its Significant Subsidiaries possess adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by them and have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or any of its Significant Subsidiaries, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

  (y) Except as would not, individually or in the aggregate, have a Material
Adverse Effect: (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in material compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; (iv) the fair market
value of the assets of each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan); (v) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, except for any
reportable event as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (vi) neither the Company nor any
member of its Controlled Group has incurred, nor reasonably expects to incur,
any liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA), except as would not, individually
or in the aggregate, have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

  (z) The Company and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) under the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 under the Exchange Act.

 

  (aa) The Company and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) under the Exchange Act)
that comply with the requirements of the Exchange Act and have been designed by,
or under the supervision of their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Other than as disclosed in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, as of
December 31, 2008, there were no material weaknesses in the Company’s internal
controls.

 

  (bb) The Company and its Significant Subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as the Company believes in its reasonable judgment
are adequate to protect the Company and its Significant Subsidiaries and their
respective businesses; and neither the Company nor any of its Significant
Subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business. The deposit accounts of
Cathay Bank are insured by the Federal Deposit Insurance Corporation (“FDIC”) to
the fullest extent permitted by law and the rules and regulations of the FDIC;
and no proceedings for the termination of such insurance are pending or
threatened.

 

16



--------------------------------------------------------------------------------

  (cc) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent or employee of the Company or any of its
subsidiaries is currently included on the List of Specially Designated Nationals
and Blocked Persons (the “SDN List”) maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Company shall
not directly or indirectly use the proceeds of the offering of the Shares
hereunder or under any Terms Agreement, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
included on the SDN List maintained by OFAC.

 

  (dd) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent or employee of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 

  (ee) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

  (ff) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

  (gg)

Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than the Distribution
Agreements) that could reasonably be expected to give rise to a valid claim

 

17



--------------------------------------------------------------------------------

 

against the Company or any of its subsidiaries or JPMS for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Shares.

 

  (hh) No person has the right to require the Company or any of its subsidiaries
to register any securities for sale under the Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Shares.

 

  (ii) The Company has not taken, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Shares.

 

  (jj) No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

  (kk) The Company is not an “ineligible issuer” as defined under the Act and at
the times specified in the Act in connection with the offering of the Shares.
The Company has paid the registration fee for this offering pursuant to Rule 457
under the Act.

 

  (ll) Any statistical and market-related data included in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus are based on
or derived from sources which the Company reasonably and in good faith believes
are reliable and accurate, and such data agree with the sources from which they
are derived.

 

  (mm) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange, nor has the Company
received any notification that the Commission or the Exchange is contemplating
terminating such registration or listing. The outstanding shares of the Common
Stock have been approved for listing and the Shares being sold hereunder have
been approved for listing, subject only to official notice of issuance, on the
Exchange.

 

  (nn)

The Company and its subsidiaries have filed all necessary federal, state and
foreign income and franchise tax returns and have paid all taxes required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them, except where the failure to file any
requisite tax returns or to pay taxes, assessments, fines or penalties, would
not, individually or in the aggregate, have a Material Adverse Effect. The
Company has made adequate charges, accruals and reserves in its financial
statements in respect of all

 

18



--------------------------------------------------------------------------------

 

federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its subsidiaries has not been
finally determined. The Company and its subsidiaries are not aware of any
material tax deficiency that has been or might be asserted or threatened against
the Company or its subsidiaries.

 

  (oo) There are no transfer taxes or other similar fees or charges under
federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance and sale by the Company of the Shares.

 

  (pp) The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by Rule 101
(c)(1) thereunder.

 

  (qq) Each of the Company and its subsidiaries is in compliance in all respects
with all laws administered by, and all rules and regulations of, the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), the FDIC,
the California Department of Financial Institutions, and any other federal or
state bank regulatory authority with jurisdiction over the Company or its
subsidiaries (collectively, “Bank Regulatory Authorities”), other than where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect; and, except as set forth in the Registration Statement, the
Prospectus or any Free Writing Prospectus, neither the Company nor any of its
subsidiaries is a party to any written agreement or memorandum of understanding
with, or a party to any commitment letter or similar undertaking to, or is
subject to any order or directive by, or is a recipient of any extraordinary
supervisory letter from, or has adopted any board of director resolutions at the
request of, any Bank Regulatory Authority which currently restricts the conduct
of its business, or relates to its capital adequacy, its credit policies or its
management, nor have any of them been advised by any Bank Regulatory Authority
that it is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum of understanding, extraordinary supervisory letter, commitment letter
or similar submission, or any such board of director resolutions, in each case
that are applicable to the Company or its subsidiaries specifically rather than
to banks and bank holding companies generally.

 

  (rr) There are no contracts, agreements or understandings between the Company
and any person granting such person the right to require the Company to file a
registration statement under the Act with respect to any securities of the
Company owned or to be owned by such person or to require the Company to include
such securities in the securities registered pursuant to the Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act.

 

19



--------------------------------------------------------------------------------

Any certificate signed by any officer of the Company or any subsidiary delivered
to JPMS or to counsel to JPMS pursuant to or in connection with this Agreement
shall be deemed a representation and warranty by the Company to JPMS as to the
matters covered thereby.

4. Certain Covenants of the Company. The Company hereby agrees with JPMS as
follows:

 

  (a) For so long as the delivery of a prospectus is required (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with the offering or sale of Shares, before using or filing
any Permitted Free Writing Prospectus and before amending or supplementing the
Registration Statement or the Prospectus (in each case, other than due to the
filing of an Incorporated Document), to furnish to JPMS a copy of each such
proposed Permitted Free Writing Prospectus, amendment or supplement within a
reasonable period of time before filing any such Permitted Free Writing
Prospectus, amendment or supplement with the Commission and the Company will not
use or file any such Permitted Free Writing Prospectus or file any such proposed
amendment or supplement to which JPMS reasonably objects, unless the Company’s
legal counsel has advised the Company that use or filing of such document is
required by law.

 

  (b) As promptly as practicable after the close of each of the Company’s fiscal
quarters, to prepare a Prospectus Supplement, with respect to any Shares sold by
the Company pursuant to this Agreement in a form previously approved by JPMS and
to file such Prospectus Supplement pursuant to Rule 424(b) under the Act (and
within the time periods required by Rule 424(b) and Rules 430A, 430B or 430C
under the Act) and to file any Permitted Free Writing Prospectus to the extent
required by Rule 433 under the Act and to provide copies of the Prospectus and
such Prospectus Supplement and each Permitted Free Writing Prospectus (to the
extent not previously delivered or filed on the Commission’s Electronic Data
Gathering, Analysis and Retrieval system or any successor system thereto
(collectively, “EDGAR”)) to JPMS via e-mail in “.pdf” format on such filing date
to an e-mail account designated by JPMS and, at JPMS’s request, to also furnish
copies of the Prospectus and such Prospectus Supplement to each exchange or
market on which sales were effected as may be required by the rules or
regulations of such exchange or market.

 

  (c)

To file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the delivery of a
prospectus is required (whether physically or through compliance with Rule 172
under the Act or any similar rule) in connection with the offering or sale of
the Shares, and during such same period to advise JPMS, promptly after the
Company receives notice thereof, (i) of the time when any amendment to the
Registration Statement has been filed or has become effective or any supplement
to the Prospectus or any Permitted Free Writing Prospectus or any amended
Prospectus has been filed with the Commission; (ii) of the issuance by the
Commission of any stop order or any order preventing or suspending the use of
any prospectus relating to the Shares or the initiation or

 

20



--------------------------------------------------------------------------------

 

threatening of any proceeding for that purpose, pursuant to Section 8A of the
Act; (iii) of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose; (iv) of any request by the Commission for the amendment of the
Registration Statement or the amendment or supplementation of the Prospectus or
for additional information; (v) of the occurrence of any event as a result of
which the Prospectus or any Permitted Free Writing Prospectus as then amended or
supplemented includes any untrue statement of a material fact or omits to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances existing when the
Prospectus or any such Permitted Free Writing Prospectus is delivered to a
purchaser, not misleading; and (vi) of the receipt by the Company of any notice
of objection of the Commission to the use of the Registration Statement or any
post-effective amendment thereto.

 

  (d) In the event of the issuance of any such stop order or of any such order
preventing or suspending the use of any such prospectus or suspending any such
qualification, or of any notice of objection pursuant to Rule 401(g)(2) under
the Act, to use promptly its commercially reasonable efforts to obtain its
withdrawal.

 

  (e) To furnish such information as may be required and otherwise to cooperate
in qualifying the Shares for offering and sale under the securities or blue sky
laws of such states as JPMS may reasonably designate and to maintain such
qualifications in effect so long as required for the distribution of the Shares;
provided that the Company shall not be required to qualify as a foreign
corporation, become a dealer of securities, or become subject to taxation in, or
to consent to the service of process under the laws of, any such state (except
service of process with respect to the offering and sale of the Shares); and to
promptly advise JPMS of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose.

 

  (f) To make available to JPMS at its offices in New York City, without charge,
as soon as reasonably practicable after the Registration Statement becomes
effective, and thereafter from time to time to furnish to JPMS, as many copies
of the Prospectus and the Prospectus Supplement (or of the Prospectus or
Prospectus Supplement as amended or supplemented if the Company shall have made
any amendments or supplements thereto and documents incorporated by reference
therein after the effective date of the Registration Statement) and each
Permitted Free Writing Prospectus as JPMS may reasonably request for so long as
the delivery of a prospectus is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule); and for so long as
this Agreement is in effect, the Company will prepare and file promptly such
amendment or amendments to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as may be necessary to comply with the
requirements of Section 10(a)(3) of the Act.

 

21



--------------------------------------------------------------------------------

  (g) To furnish or make available to JPMS during the term of this Agreement and
for a period of two years thereafter (i) copies of any reports or other
communications which the Company shall send to its stockholders or shall from
time to time publish or publicly disseminate and (ii) copies of all annual,
quarterly and current reports filed with the Commission on Forms 10-K, 10-Q and
8-K, or such other similar form as may be designated by the Commission, and to
furnish to JPMS from time to time during the term of this Agreement such other
information as JPMS may reasonably request regarding the Company or its
subsidiaries, in each case as soon as such reports, communications, documents or
information becomes available or promptly upon the request of JPMS, as
applicable; provided, however, that the Company shall have no obligation to
provide JPMS with any document filed on EDGAR or included on the Company’s
Internet website.

 

  (h) If, at any time during the term of this Agreement, any event shall occur
or condition shall exist as a result of which it is necessary in the reasonable
opinion of counsel for JPMS or counsel for the Company, to further amend or
supplement the Prospectus or any Permitted Free Writing Prospectus as then
amended or supplemented in order that the Prospectus or any such Permitted Free
Writing Prospectus will not include an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, in light of the
circumstances existing at the time the Prospectus or any such Permitted Free
Writing Prospectus is delivered to a purchaser, or if it shall be necessary, in
the reasonable opinion of either such counsel, to amend or supplement the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to comply with the requirements of the Act, in the case of such a
determination by counsel to the Company, immediate notice shall be given, and
confirmed in writing, to JPMS to cease the solicitation of offers to purchase
the Shares in JPMS’s capacity as agent.

 

  (i) To generally make available to its security holders as soon as reasonably
practicable, but not later than 16 months after the date hereof, an earnings
statement (in form complying with the provisions of Section 11(a) under the Act
and Rule 158 of the Commission promulgated thereunder) covering each
twelve-month period beginning, in each case, not later than the first day of the
Company’s fiscal quarter next following the “effective date” (as defined in such
Rule 158) of the Registration Statement with respect to each sale of Shares.

 

  (j) To apply the net proceeds from the sale of the Shares in the manner
described in the Registration Statement or the Prospectus under the caption “Use
of Proceeds.”

 

  (k) Not to, and to cause its subsidiaries not to, take, directly or
indirectly, any action designed to cause or result in, or that constitutes or
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares; provided that nothing herein shall prevent the Company from filing or
submitting reports under the Exchange Act or issuing press releases in the
ordinary course of business.

 

22



--------------------------------------------------------------------------------

  (l) (i) Except as otherwise agreed between the Company and the Agents, to pay
all costs, expenses, fees and taxes in connection with (ii) the preparation and
filing of the Registration Statement, the Prospectus, any Permitted Free Writing
Prospectus, each Preliminary Prospectus, and any amendments or supplements
thereto, and the printing and furnishing of copies of each thereof to the Agents
and to dealers (including costs of mailing and shipment), (iii) the
registration, issue and delivery of the Shares, (iv) the producing, word
processing and/or printing of this Agreement, any powers of Attorney and any
closing documents (including compilations thereof) and the reproduction and/or
printing and furnishing of copies of each thereof to the Agents (including costs
of mailing and shipment), (v) the qualification of the Shares for offering and
sale under state laws and the determination of their eligibility for investment
under state law as aforesaid (including the reasonable legal fees and filing
fees and other disbursements of counsel to the Agents in connection therewith)
and the printing and furnishing of copies of any blue sky surveys or legal
investment surveys to the Agents, (vi) the listing of the Shares on the Exchange
and any registration thereof under the Exchange Act, (vii)any filing for review
of the public offering of the Shares by FINRA, (viii) the fees and disbursements
of counsel to the Company and of the Company’s independent registered public
accounting firm and the fees and disbursements of counsel to the Agents in
connection with the negotiation and completion of this Agreement (which shall
include all matters required to be completed as conditions precedent to the
parties agreeing to and executing the initial Agency Transaction hereunder) and
(ix) the performance of the Company’s other obligations hereunder; provided that
JPMS shall be responsible for any transfer taxes on resale of Shares by it, any
costs and expenses associated with the sale and marketing of the Shares, and all
legal costs of JPMS in connection with the transactions contemplated by this
Agreement (including all the fees and disbursement of its counsel) other than as
specifically provided above or below.

(ii) If this Agreement is terminated (A) by the Company in accordance with the
provisions of Section 8(a) hereof at any time prior to the offer and sale of
Shares with an aggregate Gross Sales Price of $40,000,000 under the Distribution
Agreements and all Terms Agreements, to reimburse JPMS for all of their
reasonable out-of-pocket expenses (including the reasonable and documented fees
and disbursements of a single counsel to the Agents) incurred by them in
connection with the offering contemplated by this Agreement.

 

  (m) With respect to the offering(s) contemplated hereby, that the Company will
not offer shares of its Common Stock or any other securities convertible into or
exchangeable or exercisable for shares of the Common Stock in a manner in
violation of the Act; the Company will not distribute any offering material in
connection with the offer and sale of the Shares, other than the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus and other
materials permitted by the Act or the rules and regulations promulgated
thereunder.

 

23



--------------------------------------------------------------------------------

  (n) During each period commencing on the date of each Transaction Notice and
ending at the close of business on the Settlement Date for the related Agency
Transaction, the Company will not (i) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, any shares of its
Common Stock or any securities convertible into or exercisable or exchangeable
for such shares or (ii) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of such
shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares or such other securities, in cash or otherwise,
without the prior written consent of JPMS, other than with respect to (A) the
Shares to be sold hereunder or under any Alternative Distribution Agreement and
(B) any securities of the Company issued pursuant to, the Company’s equity
incentive plans disclosed in the Prospectus, including securities of the Company
issued upon the exercise or vesting thereof or dividend reinvestment plan or
(C) any securities issued in connection with the warrant issued to the United
States government as part of the Company’s participation in TARP. Any lock-up
provisions relating to a Principal Transaction shall be set forth in the
applicable Terms Agreement.

 

  (o) The Company will, pursuant to reasonable procedures developed in good
faith, retain copies of each Permitted Free Writing Prospectus that is not filed
with the Commission in accordance with Rule 433 under the Act.

 

  (p) To use its commercially reasonable efforts to cause the Shares to be
listed on the Exchange.

 

  (q) That, subject to applicable law, it consents to JPMS trading in the Common
Stock for JPMS’s own account and for the account of its clients at the same time
as sales of the Shares occur pursuant to this Agreement.

5. Execution of Agreement. JPMS’s obligation to execute and deliver this
Agreement shall be subject to the satisfaction of the following conditions in
connection with and on the date of the execution of this Agreement:

 

  (a) the Company shall have delivered to Agents:

(i) an officer’s certificate signed by two of its executive officers certifying
as to the matters set forth in Exhibit C hereto;

(ii) an opinion and negative assurance letter of Manatt, Phelps & Phillips, LLP,
counsel for the Company, addressed to the Agents and dated the date of this
Agreement, in the form of Exhibit D hereto;

(iii) an opinion of the General Counsel to the Company, addressed to JPMS and
dated the date of this Agreement, in the form of Exhibit E hereto;

 

24



--------------------------------------------------------------------------------

(iv) a “comfort” letter of KPMG LLP, addressed to the Agents and dated the date
of this Agreement, addressing such matters as the Agents may reasonably request;

(v) evidence reasonably satisfactory to the Agents and their counsel that the
Shares have been approved for listing on the Exchange, subject only to notice of
issuance on or before the date hereof;

(vi) resolutions duly adopted by the Company’s board of directors, and certified
by an officer of the Company, authorizing the Company’s execution of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, including the issuance of the Shares; and

(vii) such other documents as the Agents shall reasonably request; and

 

  (b) The Agents shall have received an opinion and negative assurance letter of
Davis Polk & Wardwell LLP, counsel to the Agents, addressed to the Agents and
dated the date of this Agreement, addressing such matters as the Agents may
reasonably request.

6. Additional Covenants of the Company. The Company further covenants and agrees
with JPMS as follows:

 

  (a) Each acceptance of a Transaction Notice by the Company and each execution
and delivery by the Company of a Terms Agreement shall be deemed to be (i) an
affirmation that the representations, warranties and agreements of the Company
herein contained and contained in any certificate delivered to JPMS pursuant
hereto are true and correct at such Time of Acceptance or the date of such Terms
Agreement, as the case may be, and (ii) an undertaking that such
representations, warranties and agreements will be true and correct on any
applicable Time of Sale and Settlement Date, as though made at and as of each
such time (it being understood that such representations, warranties and
agreements shall relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the time of
such Transaction Notice or Terms Agreement, as the case may be).

 

  (b)

Each time that (i) the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus shall be amended or supplemented (including, except as
noted in the proviso at the end of this Section 6(b), by the filing of any
Incorporated Document, but excluding any prospectus supplement filed pursuant to
Section 4(b) hereof), (ii) there is a Principal Settlement Date pursuant to a
Terms Agreement, or (iii) otherwise as JPMS shall reasonably request, provided
that JPMS shall not make such a request during periods that the Company is not
proposing any Agency Transaction to JPMS (each date referred to clauses (i),
(ii) and (iii) above, a “Bring-Down Delivery Date”), the Company shall, unless
JPMS agrees otherwise, furnish or cause to be furnished to JPMS a certificate,
dated and delivered as of the applicable Bring-Down Delivery Date, of the same
tenor as the certificate referred to

 

25



--------------------------------------------------------------------------------

 

in Section 5(a)(i) hereof, modified as necessary to relate to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as amended
and supplemented to the time of delivery of such certificate, or, in lieu of
such certificate, a certificate to the effect that the statements contained in
the certificate referred to in Section 5(a)(i) hereof furnished to JPMS are true
and correct as of such Bring-Down Delivery Date as though made at and as of such
date (except that such statements shall be deemed to relate to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as amended
and supplemented to the time of delivery of such certificate); provided,
however, that the filing of a Current Report on Form 8-K will not constitute a
Bring-Down Delivery Date unless (A) (x) such Current Report on Form 8-K is filed
at any time during which either a Transaction Notice is binding and the Company
has not suspended the use thereof (and prior to the settlement of the Shares
specified therein) or a prospectus relating to the Shares is required to be
delivered under the Act and (y) JPMS has reasonably requested that such date be
deemed to be a Bring-Down Delivery Date based upon the event or events reported
in such Current Report on Form 8-K or (B) such Current Report on Form 8-K is
required pursuant to Section 2(i).

 

  (c) Each Bring-Down Delivery Date, the Company shall, unless JPMS agrees
otherwise, cause to be furnished to JPMS (A) the written opinion and negative
assurance letter of Manatt, Phelps & Phillips, LLP, special counsel to the
Company and of the General Counsel of the Company, each dated and delivered as
of the applicable Bring-Down Delivery Date, of the same tenor as the opinions
and letter referred to in Sections 5(a)(ii) and 5(a)(iii) hereof, respectively,
but modified as necessary to relate to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus as amended and supplemented
to the time of delivery of such opinions and letter, or, in lieu of such
opinions and letter, such counsel and General Counsel shall furnish JPMS with
letters substantially to the effect that JPMS may rely on the opinions and
letter referred to in Sections 5(a)(ii) and 5(a)(iii), furnished to JPMS, to the
same extent as though they were dated the date of such letters authorizing
reliance (except that statements in such last opinions shall be deemed to relate
to the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus as amended and supplemented to the time of delivery of such letters
authorizing reliance).

 

  (d) Each Bring-Down Delivery Date, the Company shall, unless JPMS agrees
otherwise, cause KPMG LLP to furnish to JPMS a “comfort” letter, dated and
delivered as of the applicable Bring-Down Delivery Date, of the same tenor as
the letter referred to in Section 5(a)(iv) hereof, but modified to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the date of such letter.

 

  (e)

(i) No order suspending the effectiveness of the Registration Statement shall be
in effect, and no proceeding for such purpose or pursuant to Section 8A under
the Act shall be pending before or threatened by the Commission; the Prospectus
and each Permitted Free Writing Prospectus shall have been timely filed with the
Commission

 

26



--------------------------------------------------------------------------------

 

under the Act (in the case of an Permitted Free Writing Prospectus, to the
extent required by Rule 433 under the Act); and all requests by the Commission
for additional information shall have been complied with to the satisfaction of
JPMS and no suspension of the qualification of the Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceedings for
any of such purposes, will have occurred and be in effect at the time the
Company accepts a Transaction Notice; and (ii) the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus shall not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading at the time the Company
accepts a Transaction Notice.

 

  (f) The Company shall reasonably cooperate with any reasonable due diligence
review requested by JPMS or its counsel from time to time in connection with the
transactions contemplated hereby or any Terms Agreement, including, without
limitation, (i) at the commencement of each intended Purchase Date and any Time
of Sale or Settlement Date, making available appropriate corporate officers of
the Company and, upon reasonable request, representatives of KPMG LLP for an
update on diligence matters with representatives of JPMS and (ii) at each
Bring-Down Delivery Date or otherwise as JPMS may reasonably request, providing
information and making available documents and appropriate corporate officers of
the Company and representatives of KPMG LLP for one or more due diligence
sessions with representatives of JPMS and its counsel.

 

  (g) The Company shall disclose, in its quarterly reports on Form 10-Q, in its
annual report on Form 10-K and, if requested by JPMS, in prospectus supplements
to be filed by the Company from time to time, the number of the Shares sold
through the Agents under this Agreement and any Terms Agreement, the net
proceeds to the Company from the sale of the Shares and the compensation paid by
the Company with respect to sales of the Shares pursuant to this Agreement
during the relevant quarter or such shorter period determined by the Company, as
the case may be.

All opinions, letters and other documents referred to in Sections 6(b) through
(d) above shall be reasonably satisfactory in form and substance to JPMS. JPMS
will provide the Company with such notice (which may be oral, and in such case,
will be confirmed via e-mail or facsimile as soon as reasonably practicable
thereafter) as is reasonably practicable under the circumstances when requesting
an opinion, letter or other document referred to in Sections 6(b) through
(d) above.

7. Conditions of JPMS’s Obligation. JPMS’s obligation to solicit purchases on an
agency basis for the Shares or otherwise take any action pursuant to a
Transaction Notice that has been accepted by the Company and to purchase the
Shares pursuant to any Terms Agreement shall be subject to the satisfaction of
the following conditions:

 

  (a) At the Time of Acceptance, at the time of the commencement of trading on
the Exchange on the Purchase Date(s) and at the relevant Time of Sale and Agency
Settlement Date, or with respect to a Principal Transaction pursuant to a Terms
Agreement, at the time of execution and delivery of the Terms Agreement by the
Company and at the relevant Time of Sale and Principal Settlement Date:

(i) The representations, warranties and agreements on the part of the Company
herein contained or contained in any certificate of an officer or officers of
the Company delivered pursuant to the provisions hereof shall be true and
correct in all respects.

 

27



--------------------------------------------------------------------------------

(ii) The Company shall have performed and observed its covenants and other
obligations hereunder and/or under any Terms Agreement, as the case may be, in
all material respects.

(iii) In the case of an Agency Transaction, from the Time of Acceptance until
the Agency Settlement Date, or, in the case of a Principal Transaction pursuant
to a Terms Agreement, from the time of execution and delivery of the Terms
Agreement by the Company until the Principal Settlement Date, trading in the
Common Stock on the Exchange shall not have been suspended.

(iv) From the date of this Agreement, no event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in any Permitted Free Writing Prospectus (excluding
any amendment or supplement thereto) or the Prospectus (excluding any amendment
or supplement thereto) and the effect of which in the reasonable judgment of
JPMS makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Shares on the applicable Settlement Date on the terms and in the
manner contemplated by this Agreement or any Terms Agreement, as the case may
be, any Permitted Free Writing Prospectus and the Prospectus.

(v) Subsequent to the relevant Time of Acceptance, (A) no downgrading shall have
occurred in the rating accorded any securities of or guaranteed by the Company
or any of its subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Act and (B) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of any securities of or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading) in each case that has not been described in any
Permitted Free Writing Prospectus issued prior to any related Time of Sale.

 

28



--------------------------------------------------------------------------------

(vi) The Shares to be issued pursuant to the Transaction Notice or pursuant to a
Terms Agreement, as applicable, shall have been approved for listing on the
Exchange, subject only to notice of issuance.

(vii) (A) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the relevant
Settlement Date, prevent the issuance or sale of the Shares and (B) no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the relevant Settlement Date, prevent the issuance or
sale of the Shares.

(viii) (A) No order suspending the effectiveness of the Registration Statement
shall be in effect, no proceeding for such purpose or pursuant to Section 8A of
the Act shall be pending before or threatened by the Commission and no notice of
objection of the Commission to the use of the Registration Statement pursuant to
Rule 401(g)(2) under the Act shall have been received by the Company; (B) the
Prospectus and each Permitted Free Writing Prospectus shall have been timely
filed with the Commission under the Act (in the case of any Permitted Free
Writing Prospectus, to the extent required by Rule 433 under the Act); (C) all
requests by the Commission for additional information shall have been complied
with to the satisfaction of JPMS; and (D) no suspension of the qualification of
the Shares for offering or sale in any jurisdiction, and no initiation or
threatening of any proceedings for any of such purposes, will have occurred and
be in effect.

(ix) No amendment or supplement to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus shall have been filed to which JPMS shall
have reasonably objected in writing.

 

  (b) At every Bring-Down Delivery Date, JPMS shall have received the officer’s
certificates, opinions and negative assurance letters of counsel and “comfort”
letters and other documents provided for under Sections 6(b) through (d),
inclusive.

8. Termination.

 

  (a) (i) The Company may terminate this Agreement in its sole discretion at any
time upon prior written notice to JPMS. Any such termination shall be without
liability of any party to any other party, except that (A) with respect to any
pending sale, the obligations of the Company, including in respect of
compensation of JPMS, shall remain in full force and effect notwithstanding such
termination; and (B) the provisions of Sections 3, 4 (except that if no Shares
have been previously sold hereunder or under any Terms Agreement, only
Section 4(l)), 9, 13, 14, 15 and 18 of this Agreement shall remain in full force
and effect notwithstanding such termination.

 

29



--------------------------------------------------------------------------------

(ii) In the case of any sale by the Company pursuant to a Terms Agreement, the
obligations of the Company pursuant to such Terms Agreement and this Agreement
may not be terminated by the Company without the prior written consent of JPMS.

 

  (b) (i) JPMS shall have the right to terminate this Agreement in its sole
discretion at any time upon prior written notice to the Company. Any such
termination shall be without liability of any party to any other party, except
that the provisions of Sections 3, 4 (except that if no Shares have been
previously sold hereunder or under any Terms Agreement, only Section 4(l)), 9,
13, 14, 15 and 18 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(ii) In the case of any purchase by JPMS pursuant to a Terms Agreement, the
obligations of JPMS pursuant to such Terms Agreement shall be subject to
termination at any time prior to or at the Principal Settlement Date, if,
(A) since the time of execution of the Terms Agreement or the respective dates
as of which information is given in the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus, (i) trading generally shall have been
materially suspended or materially limited on or by, as the case may be, any of
the Exchange, the New York Stock Exchange or the American Stock Exchange,
(ii) trading of any securities of the Company shall have been suspended on any
exchange or in any over-the counter market, (iii) a general moratorium on
commercial banking activities in New York shall have been declared by either
federal or New York state authorities, (iv) there shall have occurred any attack
on, or outbreak or escalation of hostilities or act of terrorism involving, the
United States, or any change in financial markets or any calamity or crisis
that, in each case, in JPMS’s judgment, is material and adverse or (v) any
material disruption of settlements of securities or clearance services in the
United States that would materially impair settlement and clearance with respect
to the Shares and (B) in the case of any of the events specified in clauses
(A)(i) through (v), such event singly or together with any other such event
specified in clauses (A)(i) through (v) makes it, in JPMS’s judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Prospectus. If JPMS elects to terminate its obligations pursuant to this
Section 8(b)(ii), the Company shall be notified promptly in writing.

 

  (c) This Agreement shall remain in full force and effect until the earlier of
(A) termination of the Agreement pursuant to Section 8(a) or 8(b) above or
otherwise by mutual written agreement of the parties, (B) such date that the
Maximum Amount of Shares have been sold in accordance with the terms of this
Agreement, any Terms Agreement or any Alternate Distribution Agreement
(C) September 9, 2010, in each case except that the provisions of Section 3, 4
(except that if no Shares have been previously sold hereunder or under any Terms
Agreement, only Section 4(l)), 9, 13, 14, 15 and 18 of this Agreement shall
remain in full force and effect notwithstanding such termination.

 

30



--------------------------------------------------------------------------------

  (d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
JPMS or the Company, as the case may be. If such termination shall occur prior
to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2 hereof.

9. Indemnity and Contribution.

 

  (a) The Company agrees to indemnify and hold harmless JPMS, its affiliates,
directors and officers and each person, if any, who controls JPMS within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable out of pocket legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, not misleading or (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Permitted Free Writing Prospectus (or any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to JPMS furnished to the Company in writing by
JPMS expressly for use therein, it being understood and agreed that the only
such information furnished by JPMS consists of the information described as such
in subsection (b) below.

 

  (b) JPMS agrees to indemnify and hold harmless the Company, its directors, its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to JPMS furnished to the Company in writing by
JPMS expressly for use in the Registration Statement, the Basic Prospectus, the
Prospectus (or any amendment or supplement thereto), any Permitted Free Writing
Prospectus, it being understood and agreed upon that such information shall
consist solely of the following: the third sentence of the first paragraph, the
fourth sentence of the second paragraph and the seventh paragraph under the
heading “Plan of Distribution” in the Prospectus Supplement.

 

31



--------------------------------------------------------------------------------

  (c)

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either
Section 9(a) or 9(b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 9 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 9. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 9 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) included both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be paid or reimbursed as they are
incurred. Any such separate firm for JPMS, its affiliates, directors and
officers and any control persons of JPMS shall be designated in writing by JPMS
and any such separate firm for the Company, its directors, its officers who
signed the Registration Statement and any control persons of the Company shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification

 

32



--------------------------------------------------------------------------------

 

could have been sought hereunder by such Indemnified Person, unless such
settlement (x) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

 

  (d) If the indemnification provided for in Sections 9(a) and 9(b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such Sections, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and JPMS, on the other, from the offering of the
Shares or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and JPMS, on the other, in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and JPMS, on the
other, shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Shares and the total underwriting discounts and commissions received by JPMS
in connection therewith bear to the aggregate Gross Sales Price. The relative
fault of the Company, on the one hand, and JPMS, on the other, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by JPMS, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

  (e) The Company and JPMS agree that it would not be just and equitable if
contribution pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 9(d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in Section 9(d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 9, in no event shall JPMS be required to
contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by JPMS with respect to the offering of the
Shares exceeds the amount of any damages that JPMS has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

33



--------------------------------------------------------------------------------

  (f) The remedies provided for in this Section 9 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity.

10. Notices. All notices and other communications under this Agreement and any
Terms Agreement shall be in writing and shall be deemed to have been duly given
if mailed or transmitted and confirmed by any standard form of communication,
and, if to JPMS, shall be sufficient in all respects if delivered or sent to
J.P. Morgan Securities Inc., 383 Madison Avenue, New York, New York 10179, to
the attention of the Equity Syndicate Desk (facsimile number (212) 622-8358),
the Special Equities Group (facsimile number 212-622-0398), Lisa M. Hunt
(facsimile number (212) 622-0398; e-mail lisa.m.hunt@jpmorgan.com) and Hank
Wilson (facsimile number (212) 622-8358; email hank.wilson@jpmorgan.com) and, if
to the Company, shall be sufficient in all respects if delivered or sent to the
Company at the offices of the Company at Cathay General Bancorp, 777 North
Broadway, Los Angeles, California 90012, Attn: General Counsel. Notwithstanding
the foregoing, Transaction Notices shall be delivered to the Company via e-mail
to Heng Chen at Heng_Chen@cathaybank.com, with a copy to Perry Oei at
Perry_Oei@cathaybank.com, and receipt confirmed by telephone at (626) 279-3297,
and an acceptance of a Transaction Notice shall be delivered to JPMS via
facsimile or e-mail to Lisa M. Hunt ((212) 622-0398; email
lisa.m.hunt@jpmorgan.com), Steve Dearing ((212) 622-0398; email
steve.dearing@jpmorgan.com) and Pooneet G. Kant ((212) 622-0398; email
pooneet.g.kant@jpmorgan.com).

11. No Fiduciary Relationship. The Company acknowledges and agrees that JPMS has
been retained solely to provide the services set forth herein, and in rendering
such services JPMS is acting, in its capacity as an Agent, solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the offering of Shares contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Company or any other person. Additionally,
JPMS is not advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and JPMS shall have no responsibility or
liability to the Company with respect thereto. Any review by JPMS of the
Company, any of its affiliates, any of the transactions contemplated hereby or
any other matters relating to such transactions that is performed by JPMS or any
of its affiliates will be performed solely for the benefit of JPMS, its
affiliates and agents and shall not be on behalf of, or for the benefit of, the
Company, any of its affiliates or any other person.

12. Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement and any Transaction Notice
shall be adjusted to take into account any stock split effected with respect to
the Shares.

13. Governing Law; Construction.

 

  (a) This Agreement, any Terms Agreement and any claim, controversy,
counterclaim or dispute of any kind or nature whatsoever arising under or in any
way related to this Agreement or any Terms Agreement (each a “Claim”), directly
or indirectly, shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

34



--------------------------------------------------------------------------------

  (b) The Section headings in this Agreement and any Terms Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement or any Terms Agreement.

14. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have nonexclusive jurisdiction over the adjudication of such matters, and the
Company consents to the jurisdiction of such courts and personal service with
respect thereto. Each of JPMS and the Company, on its behalf and, to the extent
permitted by applicable law, on behalf of its respective stockholders and
affiliates, waives all right to trial by jury in any action, proceeding, claim
or counterclaim, whether based upon contract, tort or otherwise, in any way
arising out of or relating to this Agreement or any Terms Agreement or the
performance of services hereunder. The Company agrees that a final and
non-appealable judgment in any such action, proceeding or counterclaim brought
in any such court shall be conclusive and binding upon the Company and may be
enforced in any other courts in the jurisdiction of which the Company is or may
be subject, by suit upon such judgment.

15. Parties in Interest. The agreements set forth herein and in any Terms
Agreement have been and are made solely for the benefit of JPMS and the Company
and, to the extent provided in Section 9 hereof, the controlling persons,
directors and officers referred to in such section, and their respective
successors, assigns, heirs, personal representatives and executors and
administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from JPMS) shall acquire or have any
right under or by virtue of this Agreement or any Terms Agreement.

16. Counterparts. This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

17. Successors and Assigns. This Agreement shall be binding upon JPMS and the
Company and their successors and assigns and any successor or assign of any
substantial portion of the Company’s and JPMS’s respective businesses and/or
assets.

18. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and JPMS contained in
this Agreement or made by or on behalf of the Company or JPMS pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Shares and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company or JPMS.

 

35



--------------------------------------------------------------------------------

19. Certain Defined Terms. For purposes of this Agreement, except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under Act.

20. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

21. Miscellaneous.

JPMS, an indirect, wholly owned subsidiary of JPMorgan Chase & Co., is not a
bank and is separate from any affiliated bank, including any U.S. branch or
agency of JPMorgan Chase Bank. Because JPMS is a separately incorporated entity,
it is solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities.
Securities sold, offered or recommended by JPMS are not deposits, are not
insured by the Federal Deposit Insurance Corporation, are not guaranteed by a
branch or agency of JPMorgan Chase Bank, and are not otherwise an obligation or
responsibility of a branch or agency of JPMorgan Chase Bank.

A lending affiliate of JPMS may have lending relationships with issuers of
securities underwritten or privately placed by JPMS. To the extent required
under the securities laws, prospectuses and other disclosure documents for
securities underwritten or privately placed by JPMS will disclose the existence
of any such lending relationships and whether the proceeds of the issue will be
used to repay debts owed to affiliates of JPMS.

JPMS and one or more of its affiliates may make markets in the Common Stock or
other securities of the Company, in connection with which they may buy and sell,
as agent or principal, for long or short account, shares of the Common Stock or
other securities of the Company, at the same time that JPMS is acting as agent
pursuant to this Agreement; provided that JPMS acknowledges and agrees that any
such transactions are not being, and shall not be deemed to have been,
undertaken at the request or direction of, or for the account of, the Company,
and that the Company has and shall have no control over any decision by JPMS and
its affiliates to enter into any such transactions.

 

36



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
JPMS, please so indicate in the space provided below for the purpose, whereupon
this letter and your acceptance shall constitute a binding agreement between the
Company and JPMS.

 

Very truly yours, CATHAY GENERAL BANCORP By:  

/s/ Heng W. Chen

Name:   Heng W. Chen Title:   Executive Vice President,
Chief Financial Officer, and Treasurer

 

Distribution Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: J.P. MORGAN
SECURITIES INC. By:  

/s/ George Ibrahim

Name:   George Ibrahim Title:   Vice President

 

Distribution Agreement



--------------------------------------------------------------------------------

Exhibit A

CATHAY GENERAL BANCORP

Common Stock

TERMS AGREEMENT

                    , 2009

J.P. Morgan Securities Inc.

383 Madison Avenue

New York, New York 10179

Dear Sirs:

Cathay General Bancorp, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the Distribution
Agreement, dated September 9, 2009 (the “Distribution Agreement”), between the
Company and J.P. Morgan Securities Inc. (“JPMS”), to issue and sell to JPMS the
securities specified in the Schedule hereto (the “Purchased Securities”) [, and
solely for the purpose of covering over-allotments, to grant to JPMS the option
to purchase the additional securities specified in the Schedule hereto (the
“Additional Securities”)]. Unless otherwise defined below, capitalized terms
defined in the Distribution Agreement shall have the same meanings when used
herein.

[JPMS shall have the right to purchase from the Company all or a portion of the
Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by JPMS to the Company for the Purchased Securities.
This option may be exercised by JPMS at any time (but not more than once) on or
before the thirtieth day following the date hereof, by written notice to the
Company. Such notice shall set forth the aggregate number of shares of
Additional Securities as to which the option is being exercised, and the date
and time when the Additional Securities are to be delivered (such date and time
being herein referred to as the “Option Settlement Date”); provided, however,
that the Option Settlement Date shall not be earlier than the Settlement Date
(as set forth in the Schedule hereto) nor earlier than the second business day
after the date on which the option shall have been exercised nor later than the
fifth business day after the date on which the option shall have been exercised.
Payment of the purchase price for the Additional Securities shall be made at the
Option Settlement Date in the same manner and at the same office as the payment
for the Purchased Securities.]

Each of the provisions of the Distribution Agreement not specifically related to
the solicitation by JPMS, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations,
warranties and agreements set forth therein shall be deemed to have been made as
of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Settlement Date].

 

A-1



--------------------------------------------------------------------------------

An amendment to the Registration Statement (as defined in the Distribution
Agreement), or a supplement to the Prospectus, as the case may be, relating to
the Purchased Securities [and the Additional Securities], in the form heretofore
delivered to JPMS is now proposed to be filed with the Securities and Exchange
Commission.

Subject to the terms and conditions set forth herein and in the Distribution
Agreement which are incorporated herein by reference, the Company agrees to
issue and sell to JPMS and the latter agrees to purchase from the Company, the
Purchased Securities at the time and place and at the purchase price set forth
in the Schedule hereto.

Notwithstanding any provision of this Agreement or any Terms Agreement to the
contrary, the Company consents to JPMS trading in the Common Stock for JPMS’s
own account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.

 

A-2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Distribution Agreement incorporated herein by reference,
shall constitute a binding agreement between JPMS and the Company.

 

CATHAY GENERAL BANCORP By:  

 

Name:   Title:  

 

Terms Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: J.P. MORGAN
SECURITIES INC. By:  

 

Name:   Title:  

 

Terms Agreement



--------------------------------------------------------------------------------

Schedule to Terms Agreement

Title of Purchased Securities [and Additional Securities]:

Common Stock, par value $0.01 per share

Number of Shares of Purchased Securities:

[—]

[Number of Shares of Additional Securities:]

[—]

[Price to Public:]

[—]

Purchase Price by JPMS:

[—]

Method of and Specified Funds for Payment of Purchase Price:

[By wire transfer to a bank account specified by the Company in same day funds.]

Method of Delivery:

[To JPMS’s account, or the account of JPMS’s designee, at The Depository Trust
Company via DWAC in return for payment of the purchase price.]

Settlement Date:

[—], 20[09]

Closing Location:

[—]

Documents to be Delivered:

The following documents referred to in the Distribution Agreement shall be
delivered as a condition to the closing (which documents shall be dated on or as
of the date of the Terms Agreement to which this Scheduled is annexed):

 

(1) the officer’s certificate referred to in Section 5(a)(i);

 

(2) the opinions and negative assurance letter referred to in Section 5(a)(ii)
and (iii);

 

(3) the “comfort” letter referred to in Section 5(a)(iv);

 

(4) the opinion and negative assurance letter referred to in Section 5(b); and

 

(5) such other documents as JPMS shall reasonably request.

 

[Lockup:]

[—]

 

A-3



--------------------------------------------------------------------------------

Exhibit B

[JPMS Letterhead]

            , 2009

[            ]

[                    ]

Attention:                     

VIA FACSIMILE

TRANSACTION NOTICE

Dear                     :

This Notice sets forth the terms of the agreement of J.P. Morgan Securities Inc.
(“JPMS”) with Cathay General Bancorp, a Delaware corporation (the “Company”),
relating to the issuance and sale of the Company’s Common Stock, par value $0.01
per share, pursuant to the Distribution Agreement between the Company and JPMS,
dated [            ], 2009 (the “Distribution Agreement”). Unless otherwise
defined below, capitalized terms defined in the Distribution Agreement shall
have the same meanings when used herein.

By countersigning or otherwise indicating in writing the Company’s acceptance of
this Notice (an “Acceptance”), the Company shall have agreed with JPMS to engage
in the following transaction:

 

Number of Shares to be Sold:   

 

Minimum Price at which Shares may be Sold:   

 

Date(s) on which Shares may be Sold:   

 

(“Purchase Date”)    Discount/Commission:   

 

Manner in which Shares    are to be Sold:    Agency Transaction Floor price:   
[Insert if any]

The Agency Transaction set forth in this Notice will not be binding on the
Company or JPMS unless and until the Company delivers its Acceptance; provided,
however, that neither the Company nor JPMS will be bound by the terms of this
Notice unless the Company delivers its Acceptance by              am/pm (New
York time) on [the date hereof/            , 200    ].

 

B-1



--------------------------------------------------------------------------------

The Agency Transaction, if it becomes binding on the parties, shall be subject
to all of the representations, warranties, agreements, covenants and other terms
and conditions of the Distribution Agreement, except to the extent amended or
modified hereby, all of which are expressly incorporated herein by reference.
Each of the representations, warranties and agreements set forth in the
Distribution Agreement shall be deemed to have been made at and as of the date
of the Company’s Acceptance and on any Purchase Date and any Settlement Date.

If the foregoing conforms to your understanding of our agreement, please so
indicate by providing your Acceptance in the manner contemplated by the
Distribution Agreement.

 

Very truly yours, J.P. MORGAN SECURITIES INC. By:  

 

Name:   Title:  

 

Transaction Notice



--------------------------------------------------------------------------------

ACCEPTED as of the date first above written CATHAY GENERAL BANCORP By:  

 

Name:   Title:  

[Note: The Company’s Acceptance may also be evidenced by a separate written
acceptance referencing this Notice and delivered in accordance with the
Agreement]

 

Transaction Notice